Hurt, Judge.
Appellants were convicted for laboring on Sunday. (Penal Code, art. 183.) The labor consisted in shoeing stage horses. Was this a work of necessity under the facts of these cases? If so, there was no offense. (Penal Code, art. 184 We think so. (See Hennersdorf v. The State, ante, 597; Flagg v. Inhabitants of Millbury, 4 Cush., 76; Pearce v. Atwood, 13 Mass., 354; McGatrick v. Wason, 4 Ohio State, 566; Crockett v. The State, 33 Ind., 416; Morris v. The State, 31 Ind., 189.)
The judgment is reversed and the cause remanded.

Reversed and remanded.